Exhibit 10.1

AMENDMENT NO. 2 TO

INCENTIVE AGREEMENT

This Amendment No. 2 (this “Amendment”), dated as of April 29, 2013, to the
Incentive Agreement (“Agreement”), dated as of November 23, 2005, between
                    (“Employee”) and ADVANCED BIOTHERAPEUTICS, INC.
(individually, “Employer,” and, collectively with its affiliates, Athersys, Inc.
(“Athersys”) and ReGenesys, LLC, the “Company”).

WHEREAS, the Employee is currently an executive employee of the Company; and

WHEREAS, the Agreement provides Employee with a potential bonus associated with
the completion of an M&A Transaction or Asset Sale; and

WHEREAS, the Company has determined that it is in the best interest of the
Company and its shareholders to terminate the Agreement in exchange for the
issuance to Employee of (i) a specified number of restricted stock units in the
Company under the Athersys, Inc. Amended and Restated 2007 Long-Term Incentive
Plan (As Amended and Restated Effective June 18, 2013) and any amendments
thereto (the “LTIP”) to be awarded at the Board meeting following the completion
of the 2013 annual stockholders’ meeting, and (ii) routine, annual grants of
equity rights under the LTIP , commencing with the Board meeting following the
2013 annual stockholders’ meeting; and

WHEREAS, the Employee is willing to terminate the Agreement in exchange for
participation in the LTIP as described below and under the conditions set forth
below; and

WHEREAS, pursuant to Section 8b of the Agreement, the Agreement may be amended
or terminated pursuant to a writing signed by the Company and the Employee;

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. The Agreement shall be terminated and shall be of no further force and effect
without the need for any further action on the part of the Company or the
Employee upon the occurrence of all of the following:

(a) The shareholders of the Company approve an increase of not less than
6.0 million shares in the number of shares of Common Stock of the Company
authorized for award under the LTIP by June 18, 2013.

(b) The Board of Directors of the Company approves the award of not fewer than
                     Restricted Stock Units to the Employee under and subject to
the terms and conditions of the LTIP and the form of Restricted Stock Unit
Agreement attached hereto by June 18, 2013.



--------------------------------------------------------------------------------

(c) The Board of Directors determines that the Employee shall be eligible to
receive annual awards under the LTIP in the ordinary course, and the Board shall
have approved the grant of the first annual award to the Employee by June 18,
2013. Any such award shall be granted pursuant to and subject to the terms and
conditions of the LTIP, as in effect from time to time hereafter.

2. This Amendment shall be terminated and shall be of no further force and
effect without the need for any further action on the part of the Company or the
Employee if any of 1(a) – (c) do not occur.

3. This Amendment may be executed in two or more counterparts, each of which
constitutes an original, and all of which taken together shall constitute one
and the same Amendment. It is understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by email delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

4. This Amendment shall be construed and interpreted in accordance with the laws
of the State of Ohio.

5. Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
day and year first written above.

 

[EMPLOYEE NAME]     ADVANCED BIOTHERAPEUTICS, INC.     By:           Name:      
Title:               Date     Date  

Acknowledged By:

 

ATHERSYS, INC.      REGENESYS, LLC By:          By:      Name:        Name:   
Title:        Title:                      Date        Date   

 

3